Citation Nr: 0336313	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  00-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus, plantar fasciitis, and 
degenerative changes of the 1st metatarsophalangeal joints.  

2.  Entitlement to an initial compensable evaluation for 
pyelonephritis of the kidneys.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1978 to May 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for cervical and lumbar 
disabilities; granted service connection and assigned a 10 
percent evaluation for bilateral pes planus, plantar 
fasciitis, and degenerative changes of the 1st 
metatarsophalangeal joints; and granted service connection 
and assigned a noncompensable evaluation for pyelonephritis 
of the kidneys.  A June 2001 rating decision granted service 
connection for cervical and thoracolumbar disabilities, 
thereby rendering said cervical and lumbar service connection 
issues moot.  A June 2003 Travel Board hearing was held 
before the undersigned Board Member.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the appellate issues as those delineated 
on the title page of this decision.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  With 
respect to the appellate claims, which were filed prior to 
November 9, 2000, the evidentiary record does not currently 
include any letter from the RO informing appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability with regards to the appellate issues 
involving the service-connected bilateral foot and kidney 
disabilities.  

Additionally, with respect to the appellate issues, appellant 
was last afforded a VA examination in August 1999, nearly 
four and a half years ago.  That August 1999 VA examination 
was a general medical examination conducted for purposes of 
determining service connection entitlement, and although 
appellant's feet and kidneys were examined, it is unclear 
from the record whether the examiner was a specialist, such 
as an orthopedist, podiatrist, or urologist.  Consequently, 
appellant should be afforded a VA urologic examination to 
determine the current nature and severity of the 
pyelonephritis of the kidneys.  Additionally, VA orthopedic 
and/or podiatric examination(s) should be arranged to 
determine the current nature and severity of the service-
connected bilateral foot disorder.  



Accordingly, the appellate issues are REMANDED for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issues involving the 
service-connected bilateral foot and 
kidney disabilities, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and the Veterans Claims 
Assistance Act of 2000.  He should 
also be provided with sufficient 
notice as indicated by 38 U.S.C.A. 
§ 5103A and all other applicable 
legal criteria.

2.  The RO should contact appellant 
and request him to provide 
information concerning any recent 
private or VA medical treatment.  
All available, clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of such 
treatment should be obtained from 
the specified health care providers.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any VA or 
private records obtained should be 
associated with the claims folder.  
If attempts to obtain records are 
unsuccessful, the attempts should be 
documented in the claims file.

3.  With respect to the issue of an 
initial evaluation in excess of 10 
percent for bilateral pes planus, 
plantar fasciitis, and degenerative 
changes of the 1st 
metatarsophalangeal joints, the RO 
should arrange appropriate VA 
examination or examinations, such as 
orthopedic and/or podiatric 
examination(s).  All indicated tests 
and studies should be performed.  

The examiner(s) should describe all 
clinical manifestations reasonably 
attributable to the service-
connected bilateral foot disability 
in adequate detail.  For example, 
the examiner(s) should indicate 
whether the service-connected 
bilateral foot disability results in 
gait impairment, callosities, 
deformity (such as pronation, 
abduction), swelling, tenderness, 
spasm or inward bowing of the tendo 
achillis, weakened movement, excess 
fatigability, or incoordination; and 
if so, describe the nature and 
severity thereof for each foot 
involved.  The examiner(s) should 
indicate whether any painful foot 
motion is clinically elicited, and 
if so, the nature, location, and 
intensity of the pain should be 
described in detail for each foot 
involved.  If there is any painful 
foot motion and it is due to causes 
other than the service-connected 
bilateral foot disability, this 
should be commented upon for each 
foot involved.  Any objective 
indications of such pain should be 
described.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2002).  

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected bilateral foot disability 
should be described in detail.

4.  With respect to the issue of an 
initial compensable evaluation for 
pyelonephritis of the kidneys, the 
RO should arrange appropriate VA 
examination, such as a urological 
examination.  All indicated tests 
and studies should be performed.  

The examiner should be made aware of 
the applicable diagnostic criteria 
set out in 38 C.F.R. § 4.115a and 
specifically report clinical 
findings that address those rating 
criteria.  The examiner should 
describe all clinical manifestations 
reasonably attributable to the 
service-connected pyelonephritis of 
the kidneys in adequate detail.  The 
examiner should indicate whether the 
service-connected pyelonephritis of 
the kidneys results in renal 
dysfunction and/or urinary tract 
infection, and which is the 
predominant area of dysfunction.  

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected pyelonephritis of the 
kidneys should be described in 
detail.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


